DECISION
The application of - the above-named defendant for a review of the sentence of 5 years, imposed on November 28, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence is denied.
The reason for the above decision i's that this prisoner has a record of repeated difficulties with the law and was on probation from the State of Colorado when the offense for which he is now a prisoner was committed. He has been in prison only since November 28, 1967 and has not yet been there long enough for any valuable evaluation of adjustment. He will be eligible for parole consideration in November of 1968 and under these circumstances it is not felt the Board should reduce the present sentence.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfi'eld.